DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18) in the reply filed on 01/27/2021 is acknowledged. The non-elected group II (claim 19) is withdrawn from prosecution in this application.
Specification
3.	The disclosure is objected to because of the following informalities: The 
specification is informal in it’s arrangement and should be amended to place the 
specification in a form more in accordance with current U.S. practice.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGAR

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 
CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)  Appropriate correction is required.
The disclosure is also objected to because of the following informalities: in the 


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the 
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
U.S.C. 112, sixth paragraph: (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 14, lines 2-3 recites the limitation “at least one moving means, in particular a guiding rail, preferably a roller conveyor, for moving…….” . Since the claim limitation(s) does not invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has not been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim 15, lines 2-3 recites the limitation “a loading means for generating a movement ……..”. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the recited means is described in the specification page 14 para [3] or page 21, para [2] for example as the a motor or a pneumatic cylinder (22).

Claim Objections
6.	Claims 1, 7, 11 and 18 are objected to because of the following informalities:  
	In claim 1, line 4, “a powder module” should be replaced with --at least one 
powder module-- to provide sufficient antecedent basis for the same limitation in line 14.
	In claims 7, line 3, “the door unit” should be replaced with --the at least one door 

	In claim 11, line 3, “the rail unit” should be replaced with --the at least one rail unit--.
	In claims 18, line 3, “at least one functional component” should be replace with –the at least one functional component--. 
	In claim 18, line 4; “a housing structure” should be replaced with --the housing structure--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 4, 6, 8-16 and 18, the phrase "preferably" or “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d),
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morral et al. (WO 2017/194142, see the US Equivalent US2019/0160750).
Regarding claims 1, 17 and 18, Morral et al. teaches a plant for additively 
manufacturing at least one three- dimensional object (see abstract and para [001], [0015]), the plant comprising: at least one process station (reads on printing station 150, 250,350 & 450,see figures 1A-4C, and para [0018] for example) for an additive a front access or an opening configured for loading and/or unloading the at least one powder module (110,210,310 & 410) into or from the process station (150, 250,350 and 450), and wherein the trolley includes a platform (reads on the carrying base of the trolley for carrying the powder module 110,210,310 & 410, see figures 1A, 1C, 2A-3B, 4B and 4C, also see para [0015]-[0017]) is arranged adjacent to the at least one opening, and comprises at least one positioning unit (reads on the arrestor 207/407,  and protrusion 212/412 combination see figures 2A, 2B, 4B and 4C, also see [0020] and  para [0023]) having positioning surface for positioning a module carrier of the powder module (print 
            Regarding claim 2, Morral et al. teaches a plant for additively manufacturing at least one three-dimensional object in which the at least one positioning unit (arrestor 407,see  para [0023],  and figures 4B and 4C)  is coupled with a corresponding positioning unit (412, see para [0023],  and figures 4B and 4C) of the module carrier.  
          Regarding claims 3 and 5, Morral et al. teaches a plant for additively manufacturing at least one three-dimensional object in which the at least one positioning unit comprises a recess and/or a protrusion (see in figures 2A, 2B, 4B and 4C the arrestor constitutes a recess and the element 207/407  and the 212/412 constitutes a protrusion also see para [0020] and [0023]); and wherein the at least one positioning unit is arranged on an upper surface of the platform (see figures 2A, 2B, 4B and 4C).  
	Regarding claim 4, Morral et al. teaches a plant for additively manufacturing at 
least one three- dimensional object in which the at least one positioning unit (the 
arrestor 207/407, and protrusion 212/412 combination see figures 2A, 2B, 4B and 4C) is movable in at least one direction (see [0020] and para [0023]).
Regarding claim 6, Morral et al. teaches a plant for additively manufacturing at 

            Regarding claim 14, Morral et al. teaches a plant for additively manufacturing at least one three- dimensional object in which the module carrier is a trolley  which is a moving mean (105,205,305 & 405, see abstract figures 1A, 1C, 2A-3B, 4A and 4C and para [0018] -[0021], 0023] for example) for moving the carrier module having the powder module (110,210,310 & 410, see figures 1A, 1C, 2A-3B, 4B and 4C, also see para [0015]-[0017]) through the opening (see figures 1C, 2A, 2B, 3B,4B and 4C) into the process station (see Printing station 150, 250,350 and 450,see figures 1A-4C, and para 0018] for example); thereby meeting substantially all aspects of the claim.  
           Regarding claims 15 and 16, Morral et al. teaches a plant for additively manufacturing at least one three- dimensional object in which the trolley (105,205,305 & 405, see abstract figures 1A, 1C, 2A-3B, 4A and 4C and para [0018] -[0021], 0023] for example)which  a motorized means constitutes a loading means for generating a movement of the at least one powder module into the process station or from the process station (150, 250,350 and 450,see figures 1A-4C, and para [0018] for example); and thereby meeting substantially all aspects of the claims 15 and 16.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morral et al. (WO 2017/194142, see the US Equivalent US2019/0160750) as applied to claim 1 above.
Regarding claims 7-9, Morral et al. does not particularly teach a process station that comprises at least one door unit with at least one door element in a form of roller door that moves up and down assigned to the at least one opening for covering or uncovering the at least one opening to the process station in the manner as claimed. 
However, Morral et al. teaches a trolley having a vertical structure portion corresponding to the opening of the process station, and configured for closing said opening to the process station when it inserts the powder module carrier with the powder module through the opening into the process station and thereby isolating the process station from any interaction with an operator and also ensuring the safety of the operator. Therefore, absent any evidence to the contrary, said trolley vertical structure constitutes an obvious modification of the claimed door element since it is reasonably expected to achieve or yield substantially the same results as the claimed door element.
Allowable Subject Matter
13.	Claims 10- 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Morral et al. fails to teach and/or adequately suggest: a platform that  comprises at least one railing at least partially encompassing an upper surface of the platform and .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al. (US 9,610,735) is also cited in PTO-892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/M.A/           Examiner, Art Unit 1733  
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733